Name: Council Directive 80/371/EEC of 26 March 1980 derogating, in favour of the French Republic, from Directive 73/403/EEC on the synchronization of general population censuses
 Type: Directive
 Subject Matter: nan
 Date Published: 1980-04-03

 Avis juridique important|31980L0371Council Directive 80/371/EEC of 26 March 1980 derogating, in favour of the French Republic, from Directive 73/403/EEC on the synchronization of general population censuses Official Journal L 090 , 03/04/1980 P. 0044****( 1 ) OJ NO L 347 , 17 . 12 . 1973 , P . 50 . COUNCIL DIRECTIVE OF 26 MARCH 1980 DEROGATING , IN FAVOUR OF THE FRENCH REPUBLIC , FROM DIRECTIVE 73/403/EEC ON THE SYNCHRONIZATION OF GENERAL POPULATION CENSUSES ( 80/371/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 213 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS COUNCIL DIRECTIVE 73/403/EEC OF 22 NOVEMBER 1973 ON THE SYNCHRONIZATION OF GENERAL POPULATION CENSUSES ( 1 ) STIPULATES THAT MEMBER STATES SHALL CONDUCT A GENERAL POPULATION CENSUS ON A DATE BETWEEN 1 MARCH AND 31 MAY 1981 ; WHEREAS SERIOUS ADMINISTRATIVE DIFFICULTIES , WHICH COULD NOT HAVE HAVE BEEN FORESEEN AT THE TIME WHEN THE DIRECTIVE WAS ADOPTED , HAVE ARISEN WHICH ARE DETRIMENTAL TO THE GOOD CONDUCT OF THE CENSUS IN THE FRENCH REPUBLIC BETWEEN THE SAID DATES ; WHEREAS IT IS PROPOSED TO HOLD THE SAID CENSUS IN THE FRENCH REPUBLIC BETWEEN 1 MARCH AND 31 MAY 1982 , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 BY WAY OF DEROGATION FROM ARTICLE 1 OF DIRECTIVE 73/403/EEC , THE FRENCH REPUBLIC SHALL CONDUCT THE GENERAL POPULATION CENSUS ON A DATE BETWEEN 1 MARCH AND 31 MAY 1982 . ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 26 MARCH 1980 . FOR THE COUNCIL THE PRESIDENT G . MARCORA